The reason I cannot agree that the verdict was contrary to the weight of the evidence is that our Supreme Court used this language in discussing a case involving the same controlling legal principle as the one concerned here, to wit: "The full evidence as to the modern equipment of the plant and the details of operation, including inspection both before and after filling the bottle, serve rather to emphasize than to disprove negligence of some employee in passing into the market a bottle containing the articles disclosed in the evidence." Try-Me Beverage Co. et al. v. Harris, 217 Ala. 302, 116 So. 147, 148; Code 1923, § 7318.
When this case was remanded to us by the Supreme Court, I prepared for this court and, after due consideration, there was adopted by this court the following opinion, to wit: